Name: Commission Regulation (EC) NoÃ 1302/2005 of 9 August 2005 amending Regulation (EC) NoÃ 1060/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Slovak intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  Europe
 Date Published: nan

 10.8.2005 EN Official Journal of the European Union L 207/12 COMMISSION REGULATION (EC) No 1302/2005 of 9 August 2005 amending Regulation (EC) No 1060/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Slovak intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies. (2) Commission Regulation (EC) No 1060/2005 (3) has opened a standing invitation to tender for the export of 30 000 tonnes of common wheat held by the Slovak intervention agency. (3) Slovakia has informed the Commission of its intervention agencys intention to increase by 84 757 tonnes the quantity put out to tender for export. In view of the market situation, the request made by Slovakia should be granted. (4) Regulation (EC) No 1060/2005 should therefore be amended. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1060/2005 is hereby amended as follows: Article 2 is replaced by the following: Article 2 The invitation to tender shall cover a maximum of 114 757 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (4) and Switzerland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 749/2005 (OJ L 126, 19.5.2005, p. 10). (3) OJ L 174, 7.7.2005, p. 18. (4) Including Kosovo, as defined in UN Security Council Resolution 1244 of 10 June 1999.